Citation Nr: 1711662	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-27 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter, Agency of Original Jurisdiction (AOJ)) in Montgomery, Alabama. 

In October 2016, the Veteran testified at a Travel Board hearing held at the Montgomery RO.  A transcript of that hearing is of record.

The case has now come to the Board for further appellate review.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's hypertension resulted from his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The Veteran's hypertension is proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  

For reference purposes, VA considers hypertension to exist when elevated diastolic blood pressure is predominantly 90 mm Hg or more.  M21-1, Part III.iv.4.E.1.a.  Isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm Hg or more.  Id.  A diagnosis of hypertension should be confirmed by blood pressure readings taken two or more times on at least three different days "to assure that the existence of hypertension is not conceded based solely on readings taken on a single, perhaps unrepresentative, day."  M21-1, Part III.iv.4.E.1.c.

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  
38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and is not due to the natural progress of the nonservice-connected disease, will be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran was granted service connection for diabetes mellitus, type II, in a January 2007 rating decision, due to presumed exposure to herbicides during his service in Vietnam.  The Veteran contends that his hypertension resulted from his diabetes mellitus.
Private medical records from September 2006 indicated that the Veteran had recently been diagnosed with diabetes mellitus, type II.  A subsequent record from September 2006 shows that the Veteran's blood pressure was 130/80.  His physician noted that his diastolic pressure had increased.  The Veteran's physician, Dr. W., also submitted a letter which diagnosed the Veteran with hypertension and  indicated that the Veteran's hypertension was more likely than not caused by his diabetes mellitus.  Clinical records from September 2008 and February 2009 showed that the Veteran was prescribed medication to control his blood pressure, which he had been taking continuously.

In a June 2009 VA examination, the Veteran was diagnosed with essential hypertension.  Three blood pressure readings were taken at various times.  His first reading was 161/96, then 152/96, and finally 166/101.  The examiner noted that the Veteran had taken antihypertensive medications.  She also noted that the Veteran was overweight, but that he did not have coronary artery disease or cerebrovascular disease.  The examiner opined that the Veteran's hypertension was not secondary to his diabetes since the Veteran had only had diabetes for two years prior to his diagnosis of hypertension, and his renal function was normal.  No other rationale was provided.

During the October 2016 hearing, the Veteran testified that he had been diagnosed with hypertension in 2009.  Prior to his diagnosis, the Veteran reported having abnormalities with this blood pressure in 2007.  He reported that at that time, his blood pressure was affecting him and he sought treatment in order to control it.  The Veteran testified that during the June 2009 VA examination, the examiner only took his blood pressure readings and asked him a few questions, but that she did not examine him.  The examiner questioned the Veteran about how long it took him to report his hypertension after he was diagnosed with diabetes.  The Veteran testified that he had not known he had hypertension until much later, and that he might have had it around the time he was diagnosed with diabetes, but that he never got it checked.  The Veteran also testified that he was never examined with regards to his renal function.   He testified that the examiner told him that he developed hypertension due to his weight, since he had reported that he gained weight.

During the hearing, the Veteran also submitted an examination report which was completed by his private physician, Dr. K, in October 2016.  Dr. K noted that the Veteran had a blood pressure reading of 122/72 in August 2016, and blood pressure readings of 148/90 and 122/82 in October 2016.  He also noted that the Veteran was currently taking medication for his hypertension.   Dr. K opined that there was at least a 50 percent probability that the Veteran's hypertension was caused by his diabetes mellitus, type II.

After considering the evidence of record under the laws and regulations as set forth above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hypertension resulted from his service-connected diabetes mellitus.  The evidence of record clearly shows that the Veteran has satisfied the first two requirements of establishing secondary service connection.  His clinical records, as well as the June 2009 VA examination and October 2016 private examination, show that he was diagnosed with and currently has hypertension.  Thus, he satisfies the requirement for having a current disability.  Although the blood pressure readings from the October 2016 examination do not rise to the level that is recognized by VA to constitute hypertension, the physician completing the report did note that the Veteran was currently taking medication to treat his hypertension which would explain the lower readings.  As noted above, the Veteran was granted service connection for diabetes mellitus, so he has fulfilled the requirement for having a service-connected disability.

The Board finds that the evidence is in relative equipoise as to whether there is a nexus between the Veteran's hypertension and his service-connected diabetes mellitus, which is the final requirement for establishing secondary service connection.  The medical evidence both for and against the Veteran's claim is both competent and credible.  The medical experts disagree in their conclusions,  however, the United States Court of Appeals for Veterans Claims (Court) has observed that the benefit of the doubt rule does not require a medical principle to have reached the level of scientific consensus to support a claim for veterans benefits.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (noting that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the veteran).  
The opinions in support of the claim are based on an accurate factual predicate - knowledge and medical evidence of the Veteran's history of hypertension.  The opinions offered do lack rationale, but the Board cannot discount that the physicians offered the opinions based upon their medical training, expertise, clinical experience, and knowledge of the Veteran's personal circumstances.  Furthermore, the opinions are supported by empirical evidence consisting of the Veteran's elevated blood pressure readings and the medication prescribed to him to control his hypertension.  Additionally, the physicians offering the opinions were the Veteran's private physicians who based their opinions on their history and experience in treating the Veteran.  

In contrast, the VA examination of record was completed by an examiner who did not have experience in treating the Veteran.  While this is not a prerequisite for issuing a medical opinion regarding the Veteran's disability, it is notable that two separate physicians who have experience and knowledge of the Veteran's medical history came to the same conclusion, that the Veteran's hypertension was caused by his diabetes mellitus.  Furthermore, the examiner who conducted the June 2009 VA examination did not include a rationale which fully explained her conclusion that the Veteran's hypertension was not secondary to his diabetes.  She had only indicated that there was no nexus since the Veteran had diabetes for only two years prior to his diagnosis of hypertension, and that the Veteran had normal renal function.  No explanation was provided as to how normal renal function would affect the relationship between hypertension and diabetes.  Thus, while it is not conclusive that the Veteran's hypertension was caused by his diabetes, the Court has emphasized that VA's low standard of proof places the risk of error in awarding benefits to the veteran.  Wise, 26 Vet. App. at 531.  In the Board's opinion, the two separate opinions from the Veteran's private physicians, as well as the clinical records showing the Veteran's history of elevated blood pressure, place the evidence both for and against the claim in relative equipoise.  As such, the criteria for entitlement to service connection for hypertension secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus, type II, is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


